EXHIBIT 10.20
Adobe Systems Incorporated
Amended and Restated 2003 Equity Incentive Plan
Restricted Stock Unit Grant Notice
 
(Standard U.S.)
 
Adobe Systems Incorporated (the “Company”), pursuant to its Amended and Restated
2003 Equity Incentive Plan (the “Plan”), hereby awards to Participant the
Restricted Stock Unit Award (the “Award”) covering the number of Restricted
Stock Units set forth below.  This Award is subject to all of the terms and
conditions as set forth herein and in the Restricted Stock Unit Award Agreement
(the “Award Agreement”) and the Plan, each of which are attached hereto and
incorporated herein in their entirety.  Unless otherwise defined herein,
capitalized terms shall have the meanings set forth in the Plan or the Program,
as applicable.
 
Participant:
%%FIRST_NAME%-% %%LAST_NAME%-%
Date of Grant:
%%OPTION_DATE,’Month DD, YYYY’%-%
Vesting Commencement Date:
%%VEST_BASE_DATE,’Month DD, YYYY%-%
Number of Restricted Stock Units:
%%TOTAL_SHARES_GRANTED%-%
Payment for Stock:
Participant’s services to the Company (to the greatest extent permitted by
applicable law)



Vesting Schedule:  This Award shall vest as to twenty-five percent of the
Restricted Stock Units on the first (1st) anniversary of the Vesting
Commencement Date and the remaining seventy-five percent of the Restricted Stock
Units shall vest annually on each anniversary of the Vesting Commencement Date
thereafter, so that the Restricted Stock Units are fully vested on the fourth
anniversary of  the Vesting Commencement Date; provided, however, that the
Participant’s Service has not terminated prior to each such vesting date.
 
Delivery Schedule:  Except as otherwise provided in Section 5 of the Award
Agreement, the Company shall deliver on each vesting date one share of Stock for
each Restricted Stock Unit that vests on such date, less any shares to be
withheld pursuant to Section 11 of the Award Agreement.
 
Additional Terms/Acknowledgements:  The undersigned Participant acknowledges
receipt of, and understands and agrees to, this Grant Notice, the Award
Agreement, and the Plan.  Participant further acknowledges that as of the Date
of Grant, this Grant Notice, the Award Agreement, and the Plan set forth the
entire understanding between Participant and the Company regarding the Award and
supersede all prior oral and written agreements on that subject with the
exception of the Adobe Systems Incorporated Executive Severance Plan in the
Event of a Change of Control and the individual written retention agreement in
effect on the Date of Grant between the Company and the Participant.
 
Adobe Systems Incorporated:
 
By:  ______________________________________
Shantanu Narayen
 


Title:     Chief Executive Officer

 
 

--------------------------------------------------------------------------------

 

Adobe Systems Incorporated
Amended and Restated 2003 Equity Incentive Plan
Restricted Stock Unit Award Agreement


(Standard U.S.)
 
Pursuant to the Grant Notice (“Grant Notice”) and this Award Agreement (“Award
Agreement”), Adobe Systems Incorporated (the “Company”) has awarded you,
pursuant to its Amended and Restated 2003 Equity Incentive Plan (the “Plan”), a
Restricted Stock Unit Award for that number of Restricted Stock Units as
indicated in the Grant Notice. Unless otherwise defined herein or the Grant
Notice, capitalized terms shall have the meanings set forth in the Plan. Subject
to adjustment and the terms and conditions as provided herein and in the Plan,
each Restricted Stock Unit shall represent the right to receive one (1) share of
Stock.


The details of your Award, in addition to those set forth in the Grant Notice,
are as follows.


1. Number of Stock Units and Shares of Stock.


(a) The number of Restricted Stock Units subject to your Award and the number of
shares of Stock deliverable with respect to such Restricted Stock Units will be
adjusted from time to time for capitalization adjustments as described in the
Plan. You shall receive no benefit or adjustment to your Award with respect to
any cash dividend or other distribution that does not result in a capitalization
adjustment pursuant to the Plan; provided, however, that this sentence shall not
apply with respect to any shares of Stock that are subject to your Award after
such shares have been delivered to you.


(b) Any additional Restricted Stock Units, shares of Stock, cash or other
property that become subject to the Award pursuant to this Section 1 shall be
subject, in a manner determined by the Board, to the same forfeiture
restrictions, restrictions on transferability, and time and manner of delivery
as applicable to the other Restricted Stock Units and shares of Stock covered by
your Award.


(c) Notwithstanding the provisions of this Section 1, no fractional Restricted
Stock Units or rights for fractional shares of Stock shall be created pursuant
to this Section 1. The Board shall, in its discretion, determine an equivalent
benefit for any fractional Restricted Stock Units or fractional shares that
might be created by the adjustments referred to in this Section 1.


2. Payment by You. Except as otherwise provided in the Grant Notice, this Award
has been granted in consideration of your Services to the Company (or any other
Participating Company, as applicable). Subject to Section 11 below, and except
as otherwise provided in the Grant Notice, you will not be required to make any
payment to the Company (other than your past and future services with the
Company (or any other Participating Company, as applicable)) with respect to
your receipt of the Award, the vesting of the Restricted Stock Units, or the
delivery of the shares of Stock underlying the Restricted Stock Units.


3. Vesting.


(a) The Restricted Stock Units shall vest, if at all, as provided in the Vesting
Schedule set forth in your Grant Notice, this Award Agreement, and the Plan,
provided that vesting shall cease upon the termination of your Service, except
as otherwise set forth herein.


(b) If your Service with the Company terminates because of your death or
Disability, then you will be given credit for an additional twelve (12) months
of continuous Service; provided,

 
 

--------------------------------------------------------------------------------

 

however, that in no event shall such applicable vesting exceed 100% vesting of
your Award. For purposes of this provision, (i) your Service shall be deemed to
have terminated on account of death if your death occurs within three (3) months
after your termination of Service, and (ii) “Disability” shall mean your
permanent and total disability within the meaning of Section 22(e)(3) of the
U.S. Internal Revenue Code of 1986, as amended (the “Code”), and any applicable
regulations promulgated thereunder to the extent not inconsistent with the
regulations under Section 409A of the Code.


(c) The determination that your Service was terminated shall be made by the
Company (or any Participating Company, as applicable) in its sole discretion.
Any such determination by the Company (or any Participating Company, as
applicable) for the purposes of this Award Agreement shall have no effect upon
any determination of the rights or obligations of you or the Company (or any
Participating Company, as applicable) for any other purpose.


4. Distribution of Shares of Stock. Subject to the provisions of this Award
Agreement (including Sections 5 and 11 below) and the Plan, the Company shall
deliver to you on the applicable vesting date one (1) share of Stock for each
Restricted Stock Unit that vests on such date.


5. Deferral Election. If permitted by the Company to do so, you may elect to
defer receipt of the shares of Stock that would otherwise be issued pursuant to
the vesting of your Award in accordance with the terms and conditions, including
the applicable eligibility requirements, of the Company's Deferred Compensation
Plan. The Board (or an appropriate committee thereof) will, in its sole
discretion, establish the rules and procedures for such deferrals.


6. Securities Law Compliance. The grant of your Award and the issuance of any
shares of Stock thereunder shall be subject to compliance with all applicable
requirements of federal, state or foreign law with respect to such securities.
You may not be issued any shares of Stock if such issuance would constitute a
violation of any applicable federal, state or foreign securities laws or other
law or regulations or the requirements of any stock exchange or market system
upon which the Stock may then be listed. In addition, you may not be issued any
shares of Stock unless (i) a registration statement under the Securities Act
shall at the time of issuance be in effect with respect to the shares or (ii) in
the opinion of legal counsel to the Company, the shares may be issued in
accordance with the terms of an applicable exemption from the registration
requirements of the Securities Act. YOU ARE CAUTIONED THAT THE SHARES MAY NOT BE
ISSUED UNLESS THE FOREGOING CONDITIONS ARE SATISFIED. The inability of the
Company to obtain from any regulatory body having jurisdiction the authority, if
any, deemed by the Company’s legal counsel to be necessary to the lawful
issuance and sale of any shares of Stock shall relieve the Company of any
liability in respect of the failure to issue or sell such shares as to which
such requisite authority shall not have been obtained. As a condition to the
issuance of any shares of Stock pursuant to this Award, the Company may require
you to satisfy any qualifications that may be necessary or appropriate, to
evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect thereto as may be requested by the
Company.


7. Restrictive Legends. The shares of Stock issued pursuant to this Award shall
be endorsed with appropriate legends, if any, determined by the Company.


8. Transfer Restrictions. Prior to the time that shares of Stock have been
delivered to you pursuant to this Award, you may not transfer, pledge, sell or
otherwise dispose of such shares. For example, you may not use shares that may
be issued in respect of your Restricted Stock Units as security for a loan, nor
may you transfer, pledge, sell or otherwise dispose of such shares. This
restriction on transfer will lapse upon delivery to you of shares in respect of
your vested Restricted Stock Units. Your Award is not transferable, except by
will or by the laws of descent and distribution, unless otherwise

 
2

--------------------------------------------------------------------------------

 

required by applicable law. Notwithstanding the foregoing, by delivering written
notice to the Company, in a form satisfactory to the Company, you may designate
a third party who, in the event of your death, shall thereafter be entitled to
receive any distribution of Stock pursuant to this Award Agreement.


9. Award Not a Service Contract. Your Award is not an employment or service
contract, and nothing in your Award shall be deemed to create in any way
whatsoever any obligation on your part to continue in the service of the Company
or the Participating Company Group, or on the part of the Company or
Participating Company Group to continue such service. In addition, nothing in
your Award shall obligate the Company or the Participating Company Group, their
respective stockholders, boards of directors, Officers or Employees to continue
any relationship that you might have as an Employee, Director or Consultant for
the Company or the Participating Company Group.


10. Unsecured Obligation. Your Award is unfunded, and even as to any Restricted
Stock Units that vest, you shall be considered an unsecured creditor of the
Company with respect to the Company’s obligation, if any, to issue Stock
pursuant to this Award Agreement. You shall not have voting or any other rights
as a stockholder of the Company with respect to the Stock acquired pursuant to
this Award Agreement until such Stock is issued to you pursuant to this Award
Agreement. Upon such issuance, you will obtain full voting and other rights as a
stockholder of the Company with respect to the Stock so issued. Nothing
contained in this Award Agreement, and no action taken pursuant to its
provisions, shall create or be construed to create a trust of any kind or a
fiduciary relationship between you and the Company or any other person.


11. Withholding Obligations.  Regardless of any action taken by the Company or
the Participating Company Group with respect to any or all income, employment,
social insurance, or payroll taxes, payment on account or other tax-related
withholding (“Tax-Related Items”), you acknowledge that the ultimate liability
for all Tax-Related Items legally due by you is and remains your responsibility
and that the Company and Participating Company Group (i) make no representations
or undertakings regarding the treatment of any Tax-Related Items in connection
with any aspect of your Award, the subsequent sale of shares acquired pursuant
to this Award, or the receipt of any dividends and (ii) do not commit to
structure the terms of the grant or any other aspect of your Award to reduce or
eliminate your liability for Tax-Related Items. At the time you vest in this
Award, at the time you receive a distribution of shares of Stock pursuant to
this Award, or at any other time as reasonably requested by the Company or the
Participating Company Group, you shall pay or make adequate arrangements
satisfactory to the Participating Company Group to satisfy all withholding
obligations of the Participating Company Group. In this regard, at the time you
vest in and/or receive a distribution of shares of Stock pursuant to this Award,
or at any other time as reasonably requested by the Company or the Participating
Company Group, you hereby authorize the withholding of that number of whole
vested shares otherwise deliverable to you pursuant to this Award Agreement
having a fair market value not in excess of the amount of the Tax-Related Items
determined by the applicable minimum statutory rates. In no event may shares of
Stock shall be withheld with a value exceeding the minimum amount of tax
required to be withheld by law. Finally, you shall pay to the Company or
Participating Company Group (as applicable) any amount of the Tax-Related Items
that the Company or the Participating Company Group may be required to withhold
as a result of your participation in the Plan that cannot be satisfied by the
means previously described. You expressly acknowledge and agree that the Company
may withhold from any compensation paid to you by the Company in partial or full
satisfaction of the withholdings contemplated by this Section 11. The Company
and the Participating Company Group shall have no obligation to deliver shares
of Stock until you have satisfied the obligations in connection with the
Tax-Related Items as described in this section.


12. Nature of Award. In accepting your Award, you acknowledge that:

 
3

--------------------------------------------------------------------------------

 



(a) the Plan is established voluntarily by the Company; it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Award Agreement;


(b) the grant of your Award is voluntary and occasional and does not create any
contractual or other right to receive future grants of awards, or benefits in
lieu of awards, even if awards have been granted repeatedly in the past;


(c) all decisions with respect to future Awards under the Plan, if any, will be
at the sole discretion of the Committee;


(d) your participation in the Plan shall not create a right to further
employment or service with the Company or the Participating Company Group and
shall not interfere with any ability of the Company or the Participating Company
Group to terminate your employment or service relationship at any time with or
without cause;


(e) you are voluntarily participating in the Plan;


(f) this Award is not part of normal or expected compensation or salary for any
purpose, including, but not limited to, calculating any severance, resignation,
termination, redundancy, end-of-service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments;


(g) in the event that you are not an employee of the Company, your Award will
not be interpreted to form an employment contract or relationship with the
Company; and furthermore, your Award will not be interpreted to form an
employment contract with the other members of the Participating Company Group;


(h) the future value of the shares of Stock subject to your Award is unknown and
cannot be predicted with certainty; and


(i) no claim or entitlement to compensation or damages arises from termination
of your Award or diminution in value of your Award or shares of Stock issued
pursuant to your Award resulting from termination of your Service with the
Company or the Participating Company Group (for any reason whether or not in
breach of applicable labor laws), and you irrevocably release the Company and
the Participating Company Group from any such claim that may arise. If,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen then, by executing the Grant Notice, you shall be
deemed irrevocably to have waived your entitlement to pursue such a claim.


13. Delivery of Documents and Notices. Any document relating to participating in
the Plan or Program and/or notice required or permitted hereunder shall be given
in writing and shall be deemed effectively given (except to the extent that this
Award Agreement provides for effectiveness only upon actual receipt of such
notice) upon personal delivery, electronic delivery, or upon deposit in the U.S.
Post Office or foreign postal service, by registered or certified mail, with
postage and fees prepaid, addressed to the other party at the e-mail address, if
any, provided for you by the Company or a Participating Company or at such other
address as such party may designate in writing from time to time to the other
party.

 
4

--------------------------------------------------------------------------------

 



(a) Description of Electronic Delivery. The Plan and Program documents, which
may include but do not necessarily include the Plan prospectus, Grant Notice,
Award Agreement and U.S. financial reports of the Company, may be delivered to
you electronically. Such means of delivery may include but do not necessarily
include the delivery of a link to a Company intranet or the internet site of a
third party involved in administering the Plan, the delivery of the document via
e-mail or such other delivery determined at the Committee’s discretion.


(b) Consent to Electronic Delivery. You acknowledge that you have read Section
13 of this Award Agreement and consent to the electronic delivery of the Plan
and Program documents, as described in this Section 13. You acknowledge that you
may receive from the Company a paper copy of any documents delivered
electronically at no cost if you contact the Company by telephone, through a
postal service or electronic mail at equity@adobe.com. You further acknowledge
that you will be provided with a paper copy of any documents delivered
electronically if electronic delivery fails; similarly, you understand that you
must provide the Company or any designated third party with a paper copy of any
documents delivered electronically if electronic delivery fails. Also, you
understand that your consent may be revoked or changed, including any change in
the electronic mail address to which documents are delivered (if you have
provided an electronic mail address), at any time by notifying the Company of
such revised or revoked consent by telephone, postal service or electronic mail
at equity@adobe.com. Finally, you understand that you are not required to
consent to electronic delivery.


14. Data Privacy Consent. You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this document by and among the members of the Participating
Company Group for the exclusive purpose of implementing, administering and
managing your participation in the Plan and Program.


You understand that the Company and the Participating Company Group hold certain
personal information about you, including, but not limited to, your name, home
address and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of Stock or
directorships held in the Company, details of all awards or any other
entitlement to shares of Stock awarded, canceled, exercised, vested, unvested or
outstanding in your favor, for the purpose of implementing, administering and
managing the Plan and Program (“Data”). You understand that Data may be
transferred to any third parties assisting in the implementation, administration
and management of the Plan or Program, that these recipients may be located in
your country or elsewhere, and that the recipient’s country may have different
data privacy laws and protections than your country. You understand that you may
request a list with the names and addresses of any potential recipients of the
Data by contacting your local human resources representative. You authorize the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering and managing your
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker or other third party with whom you may elect to deposit
any shares of Stock pursuant to this Award. You understand that Data will be
held only as long as is necessary to implement, administer and manage your
participation in the Plan. You understand that you may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing your local human resources
representative. You understand, however, that refusing or withdrawing your
consent may affect your ability to participate in the Plan. For more information
on the consequences of your refusal to consent or withdrawal of consent, you
understand that you may contact your local human resources representative.

 
5

--------------------------------------------------------------------------------

 



15. Headings. The headings of the Sections in this Award Agreement are inserted
for convenience only and shall not be deemed to constitute a part of this Award
Agreement or to affect the meaning of this Award Agreement.


16. Miscellaneous.


(a) The rights and obligations of the Company under your Award shall be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns.


(b) You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.


(c) You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award and fully understand all provisions of your Award.


17. Governing Plan Document. Your Award is subject to all the provisions of the
Plan, which are hereby made a part of your Award, and is further subject to all
interpretations, amendments, rules and regulations which may from time to time
be promulgated and adopted pursuant to the Plan. In the event of any conflict
between the provisions of your Award and those of the Plan, the provisions of
the Plan shall control.


18. Applicable Law and Venue.  This Award Agreement shall be governed by the
laws of the State of California as such laws are applied to agreements between
California residents entered into and to be performed entirely within the State
of California.  For purposes of litigating any dispute that arises directly or
indirectly from the relationship of the parties as evidenced by this Award
Agreement, the parties herby submit to and consent to the jurisdiction of the
State of California and agree that such litigation shall be conducted only in
the courts of Santa Clara County, California, or the federal courts of the
United States for the Northern District of California, and no other courts,
where this Award Agreement is made and/or performed.

 
6

--------------------------------------------------------------------------------

 
